[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 May 5, 2008
                                No. 07-13338                  THOMAS K. KAHN
                          ________________________                CLERK


                   D. C. Docket No. 06-00341-CV-J-33TEM

DEBRA TAYLOR JOHNSON,


                                                               Plaintiff-Appellant,

                                     versus

STEIN MART, INC.,

                                                              Defendant-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                 (May 5, 2008)

Before BIRCH, DUBINA and HILL, Circuit Judges.

PER CURIAM:

     Having carefully considered the record, the briefs of the parties, and having

heard oral argument, we VACATE and REMAND to allow the district court to
complete the record. The district court should be guided by our prior decision in

Snook v. Trust Co. Of Ga. Bank of Savannah, N.A., 859 F.2d 865 (11th Cir. 1988).

Appellant’s Motion to Certify Question to Florida Supreme Court is therefore

DENIED.




                                         2